internal_revenue_service number release date index numbers ---------------------------------------- -------------------------- --------------------------------------- ----------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-134011-18 date february x ------------------------------------------- ---------------------------------------- m n o ----------------------------------------- ------------------------------------------------ ----------------------------------- state -------------- date1 -------------------- date2 -------------------- date3 -------------------- date4 -------------------- date5 --------------------------- dear ---------------- this letter responds to a letter dated date submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to make an election under sec_754 of the internal_revenue_code code plr-134011-18 facts according to the information submitted x is a limited_liability_company formed under the laws of state on date1 and is classified as a partnership for federal tax purposes x began operations on date2 x conducts its business operations through m a limited_liability_company wholly-owned by x on date3 n and o purchased interests in x and these purchases resulted in a technical_termination of x under sec_708 of the code as it was in effect at the time x represents that it had made a timely election under sec_754 for the period beginning date2 and ending date3 the period prior to the technical_termination of x but failed to make a timely election for the period beginning date4 and ending date5 the period after the technical_termination of x x represents that it always intended to make the election under sec_754 to be effective for the period from date4 to date5 x also attached a statement to its return for the period from date4 to date5 showing the sec_743 basis_adjustment allocated to n and o but this statement was not signed by a partner and did not contain the election statement required by sec_1_754-1 of the income_tax regulations regulations x further represents that x has acted reasonably and in good_faith and that granting the requested relief will not prejudice the interests of the government law and analysis sec_754 provides that a partnership may elect to adjust the basis of partnership property when there is a distribution_of_property or a transfer of a partnership_interest an election under sec_754 applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election was filed and all subsequent taxable years sec_1_754-1 of the regulations provides that an election under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership must be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1_6031_a_-1 including extensions for filing the return for such taxable_year under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory plr-134011-18 election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely upon the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to make a sec_754 election for the period from date4 to date5 and thereafter the election should be made in a written_statement filed with the applicable service_center for association with x’s return for the period from date4 to date5 a copy of this letter should be attached to the statement filed this ruling is contingent on x and its partners filing within days of this letter all required returns for all open years consistent with the requested relief any depreciation deduction allowable for an open_year is to be computed based upon the remaining useful_life and using property basis as adjusted by the greater of any depreciation deduction allowed_or_allowable in any prior year had the sec_754 election been timely made additionally as a condition of this ruling to the extent that x has not already done so x must adjust the basis of its properties to reflect any sec_734 or sec_743 adjustments that would have been made if the sec_754 election had been timely made these basis adjustments must reflect any additional_depreciation that would have been allowable if the sec_754 election had been timely made regardless of whether the statutory period of limitation on assessment or filing a claim_for_refund has expired for any year subject_to this grant of late relief additionally the partners of x must adjust the basis of their interests in x to reflect what that basis would be if the sec_754 election had been timely made regardless of whether the statutory period of limitation on assessment or filing a claim_for_refund has expired for any year subject_to this grant of late relief specifically the partners of x must reduce the basis of their interests in x in plr-134011-18 the amount of any additional_depreciation that would have been allowable if the sec_754 election had been timely made except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code in addition sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely associate chief_counsel passthroughs special industries by _____________________________ richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
